MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                 Jun 26 2020, 9:14 am
court except for the purpose of establishing
                                                                                CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Alexander W. Robbins                                     Curtis T. Hill, Jr.
The Law Office of Alex Robbins                           Attorney General of Indiana
Bedford, Indiana
                                                         Steven Hosler
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kristopher Mark Hardy,                                   June 26, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2892
        v.                                               Appeal from the Hendricks
                                                         Superior Court
State of Indiana,                                        The Honorable Stephenie Lemay-
Appellee-Plaintiff.                                      Luken, Judge
                                                         Trial Court Cause No.
                                                         32D05-1901-F5-8



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2892 | June 26, 2020                      Page 1 of 5
                                       Statement of the Case
[1]   Kristopher Hardy (“Hardy”) appeals the trial court’s restitution order entered

      after Hardy pled guilty to Level 5 felony burglary. Hardy argues that the trial

      court abused its discretion when it ordered him to pay $4,558.65 in restitution.

      Finding no abuse of the trial court’s discretion, we affirm the trial court’s

      restitution order.


[2]   We affirm and remand with instructions.


                                                     Issue
                       Whether the trial court abused its discretion when it
                       ordered Hardy to pay $4,558.65 in restitution.

                                                     Facts
[3]   Hardy pled guilty to Level 5 felony burglary in October 2019. The following

      month, the trial court held a restitution hearing regarding the burglary victim’s

      losses. At the hearing, the victim testified that he had sent a three-page

      itemized list of his losses to his insurer, Pekin Insurance (“Pekin”). The

      victim’s total estimated replacement cost for the losses was $4,141.


[4]   Also at the hearing, Pekin claims adjustor Jeffrey Engel (“Engel”) testified that

      Pekin had contracted with National Vendor (“National Vendor”) to determine

      the value of the victim’s losses. Engel explained that Pekin “customarily

      send[s] . . . all the inventorying and that type of stuff out to . . . a vendor of that

      sort[.] They assist with coming up with values . . . on items that were stolen.”

      (Tr. Vol. 2 at 12). According to Engel, National Vendor had determined that

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2892 | June 26, 2020   Page 2 of 5
      the value of the victim’s losses was $4,558.65. Engel further testified that, after

      subtracting the victim’s $500 deductible from the total value of his losses, Pekin

      had sent a $4,058.65 check to the victim.


[5]   Following the hearing, the trial court issued an order requiring Hardy “to pay

      restitution in the amount of $4,558.65.” (App. Vol. 2 at 28). Later that same

      day, the trial court issued an amended restitution order requiring Hardy to pay

      the victim $500 and Pekin $4,550.65.


[6]   Hardy now appeals.


                                                  Decision
[1]   As a preliminary matter, we note that, although mentioned by neither party, the

      $4,550.65 that Hardy was ordered to pay Pekin in the amended restitution order

      appears to be a typographical error. The parties and the trial court agreed that

      the total of the victim’s losses was $4,558.65. On remand, we instruct the trial

      court to issue an amended restitution order requiring Hardy to pay the victim

      $500 and Pekin $4,058.65. We now turn to the merits of Hardy’s appeal.


[2]   Hardy’s sole argument is that the trial court abused its discretion when it

      ordered him to pay $4,558.65 in restitution. Hardy specifically argues that “the

      correct value of the total replacement cost for the items the victim lost in this

      case is . . . the $4,141.00[.]” (Hardy’s Br. at 5).


[3]   The trial court has the authority to order a defendant who is convicted of a

      crime to make restitution to the victim of the crime. INDIANA CODE § 35-50-5-


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2892 | June 26, 2020   Page 3 of 5
      3. The principal purpose of restitution is to vindicate the rights of society and to

      impress upon the defendant the magnitude of the loss the crime has caused.

      Morgan v. State, 49 N.E.3d 1091, 1093-94 (Ind. Ct. App. 2016). Restitution also

      serves to compensate the victim. Id. at 1094.


[4]   A restitution order is within the trial court’s discretion, and we will reverse only

      upon a showing of an abuse of that discretion. Long v. State, 867 N.E.2d 606,

      618 (Ind. Ct. App. 2007). An abuse of discretion occurs where the trial court’s

      decision is clearly against the logic and effect of the facts and circumstances

      before it. Id. In determining whether the trial court abused its discretion, we

      will not reweigh the evidence. Mogg v. State, 918 N.E.2d 750, 755 (Ind. Ct.

      App. 2009). We will affirm the trial court’s decision if there is any evidence

      supporting it. Smith v. State, 990 N.E.2d 517, 520 (Ind. Ct. App. 2013), trans.

      denied.


[5]   A restitution order must reflect a loss sustained by the victim “as a direct and

      immediate result” of the defendant’s criminal acts. Rich v. State, 890 N.E.2d 44,

      51 (Ind. Ct. App. 2008), trans. denied. The amount of actual loss is a factual

      matter to be determined upon the presentation of evidence. Id. at 49.

      “Evidence supporting a restitution order is sufficient ‘if it affords a reasonable

      basis for estimating loss and does not subject the trier of fact to mere

      speculation or conjecture.’” S.G. v. State, 956 N.E.2d 668, 683 (Ind. Ct. App.

      2011), trans. denied, (quoting T.C. v. State, 839 N.E.2d 1222, 1227 (Ind. Ct. App.

      2005)).



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2892 | June 26, 2020   Page 4 of 5
[6]   Here, Engel testified that Pekin had contracted with National Vendor to

      determine the value of the victim’s losses. Engel explained that National

      Vendor customarily assists Pekin with determining the value of losses in

      burglary cases. According to Engel, National Vendor had determined that the

      value of the victim’s losses in this case was $4,558.65. This evidence “affords a

      reasonable basis for estimating loss and does not subject the trier of fact to mere

      speculation or conjecture.” See id. Hardy’s argument is a request that we

      reweigh the evidence, which we will not do. See Mogg, 918 N.E.2d at 755. The

      trial court did not abuse its discretion when it ordered Hardy to pay $4,558.65

      in restitution.


[7]   Affirmed and remanded with instructions.


      Bradford, C.J., and Baker, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2892 | June 26, 2020   Page 5 of 5